


110 HRES 1232 IH: Expressing support for the designation of a

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1232
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. Tierney (for
			 himself, Ms. Baldwin,
			 Ms. Bordallo,
			 Mrs. Capps,
			 Mr. Capuano,
			 Mr. Cohen,
			 Mr. Davis of Illinois,
			 Mr. Hinchey,
			 Mr. Kennedy,
			 Mr. Kucinich,
			 Mr. Lewis of Georgia,
			 Mr. Markey,
			 Mr. McGovern,
			 Ms. Linda T. Sánchez of California,
			 Ms. Schakowsky, and
			 Mr. Scott of Virginia) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for the designation of a
		  National Scleroderma Awareness Month.
	
	
		Whereas scleroderma is a chronic, disabling autoimmune
			 disease in which the body’s soft tissues suffer from an over-production of
			 collagen;
		Whereas scleroderma can affect many parts of the body
			 including skin, internal organs, and blood vessels;
		Whereas scleroderma sufferers often experience damage to
			 the heart, lungs, kidneys, and gastrointestinal system;
		Whereas many sufferers develop pulmonary hypertension as a
			 result of the constriction of the blood vessels;
		Whereas researchers have yet to have identified a cause of
			 scleroderma;
		Whereas researchers have found links between scleroderma
			 and rheumatic disease;
		Whereas an estimated 300,000 Americans suffer from
			 scleroderma, 80 percent of whom are women;
		Whereas the estimated total economic impact of scleroderma
			 treatment is in excess of $1,500,000,000 annually;
		Whereas the morbidity cost associated with scleroderma is
			 an estimated $819,000,000 annually;
		Whereas the direct cost of treatment for scleroderma is
			 estimated to be $462,000,000 annually;
		Whereas there is a significant need for further research
			 focusing on the epidemiology of scleroderma to increase understanding of the
			 causes of the disease and treatment;
		Whereas designating a month as National Scleroderma
			 Awareness Month may help educate the public about autoimmune diseases and the
			 need for research, funding, and effective treatments;
		Whereas the designation of such a month would recognize
			 the efforts of health care providers, patients, and scleroderma advocacy
			 organization to increase awareness of scleroderma and of the need for increased
			 Federal funding for research on scleroderma; and
		Whereas June 2008 would be an appropriate month to
			 designate as National Scleroderma Awareness Month: Now, therefore, be it
		
	
		That the House of Representatives
			 supports the designation of a month as National Scleroderma Awareness
			 Month.
		
